Exhibit 10.1

WABCO HOLDINGS INC.

2009 OMNIBUS INCENTIVE PLAN

RESTRICTED UNIT GRANT AGREEMENT FOR EMPLOYEES

Dated as of XXX

WABCO HOLDINGS INC., a Delaware corporation (“Grantor”), hereby grants to XXX
(“Participant”), an employee of Grantor or one of its Subsidiaries, XXX
Restricted Units (the “Award”), pursuant to and subject to the terms and
conditions set forth in the Grantor’s 2009 Omnibus Incentive Plan (the “Plan”)
and to such further terms and conditions as are set forth below in this
Restricted Unit Grant Agreement (the “Agreement”), including the Appendix (as
described in Section 7 below). Unless otherwise defined herein, the terms
defined in the Plan shall have the same meanings in this Agreement.

1. Restricted Period.

(a) Subject to the other provisions of the Plan (including but not limited to
Section 8.6) and Section 13 below, the Restricted Period shall commence upon the
date of grant and shall lapse with respect to one third of the Restricted Units
on each of the first three anniversaries of the date of grant.

(b) The Restricted Units shall be settled as soon as reasonably practicable
following the date the Restricted Period lapses pursuant to the schedule set
forth above in Section 1(a), without regard to the lapse of the Restricted
Period described in Section 1(c) below.

In the case of a Participant who is subject to U.S. taxes (a “U.S. Taxpayer”),
the Restricted Units shall be settled within sixty (60) days following the date
the Restricted Period lapses pursuant to the schedule set forth in Section 1(a)
above (again, without regard to the lapse of the Restricted Period described in
Section 1(c) below), except as provided in Section 4(b) below.

(c) If Participant ceases to be employed by the Grantor or one of its
Subsidiaries due to actual retirement upon satisfying the eligibility
requirements for retirement under the retirement provisions of local law in
Participant’s country (“Retirement”), the Restricted Period shall lapse with
respect to all Restricted Units outstanding at the time of such Retirement, but
the Restricted Units shall be settled in accordance with Section 1(b) above. If
there are no applicable retirement provisions under local law in Participant’s
country, then Retirement shall be determined in accordance with the policies
established by the Committee from time to time.

(d) Subject to Section 4(a) below, the Grantor may cause the Restricted Period
applicable to the Restricted Units to lapse with respect to such number of
Restricted Units as may be necessary to satisfy any Tax-Related Items (as
defined in Section 4(a) below) arising from the application of the foregoing
provisions relating to Retirement.

(e) The term “lapse” or “vest” shall mean, with respect to any Restricted Units,
that such Restricted Units are no longer subject to forfeiture by the
Participant. If the Restricted Period would lapse as to a fraction of a
Restricted Unit, such Restricted Unit shall not lapse until Participant becomes
entitled to the entire Restricted Unit.

2. Dividend Equivalents. Pursuant to Section 8.3 of the Plan, Participant shall
be entitled to receive Dividend Equivalents on the Restricted Units, provided
that, (a) Dividend Equivalents shall not accrue interest and (b) Dividend
Equivalents shall be paid in cash at the time that the associated Restricted
Units are paid.



--------------------------------------------------------------------------------

3. Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Grantor, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Grantor
at any time;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Restricted Units, or benefits in lieu of
Restricted Units, even if Restricted Units have been awarded repeatedly in the
past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Grantor;

(d) Participant is voluntarily participating in the Plan;

(e) the Award and any shares of Common Stock subject to the Award are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Grantor or any Subsidiary, and which is
outside the scope of Participant’s employment or service contract, if any;

(f) the Award and any shares of Common Stock subject to the Award are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Grantor or any Subsidiary;

(g) in the event that Participant is not an Employee of the Grantor, the Award
and Participant’s participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Grantor; and,
furthermore, the Award and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with any
Subsidiary;

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of Participant’s employment
by the Grantor or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and, in consideration of the grant of the Award to
which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Grantor or the Employer, waives the
ability, if any, to bring any such claim and releases the Grantor and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant will be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims;

(k) the Grantor is not providing any tax, legal or financial advice, nor is the
Grantor making any recommendations regarding participation in the Plan; and

(l) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan.



--------------------------------------------------------------------------------

4. Taxes.

(a) Responsibility for Taxes. Regardless of any action the Grantor and/or
Participant’s employer (the “Employer”) take with respect to any or all income
tax (including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Grantor or the Employer. Participant further
acknowledges that the Grantor and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant of the Restricted Units, the
vesting of the Restricted Units, the delivery of shares of Common Stock, the
subsequent sale of any shares of Common Stock acquired at vesting and the
receipt of any Dividend Equivalents or dividends; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax-Related Items.
Further, if Participant has become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable or tax
withholding event, Participant acknowledges that the Grantor and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Notwithstanding anything to the
contrary in this Section 4(a), the right of the Grantor or the Employer to
withhold any Tax-Related Items for any portion of the Award that is considered
deferred compensation subject to Code Section 409A shall be limited to the
minimum amount permitted to avoid a prohibited acceleration under Code
Section 409A.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant shall pay or make arrangements satisfactory to the Grantor and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Grantor and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

•  

withholding from Participant’s wages or other cash compensation otherwise
payable to Participant by the Grantor and/or the Employer; and/or

 

•  

withholding from the proceeds of the sale of shares of Common Stock acquired
upon vesting of the Restricted Units, either through a voluntary sale or through
a mandatory sale arranged by the Grantor (on Participant’s behalf pursuant to
this authorization; and/or

 

•  

withholding in shares of Common Stock to be issued upon vesting of the
Restricted Units.

To avoid negative accounting treatment, the Grantor may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,
Participant will be deemed to have been issued the full number of shares of
Common Stock subject to the vested Restricted Units, notwithstanding that a
number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of Participant’s
participation in the Plan.

Finally, Participant shall pay to the Grantor or the Employer any amount of
Tax-Related Items that the Grantor or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Grantor may refuse to
deliver to Participant any shares of Common Stock pursuant to the Award if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items as described in this section.

(b) U.S. Taxpayers Subject to Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, the settlement of the Award or any portion thereof
or any other payment under this Agreement that constitutes an item of deferred
compensation under Code

 



--------------------------------------------------------------------------------

Section 409A and becomes payable to a U.S. Taxpayer by reason of his or her
termination of employment shall not be made to such U.S. Taxpayer unless his or
her termination of employment constitutes a “separation from service” (within
the meaning of Code Section 409A). In addition, if such U.S. Taxpayer is at the
time of such separation from service a “key employee” (within the meaning of
Code Section 416(i)), the settlement of the Award or any portion thereof or
payment described in the foregoing sentence shall be made to the U.S. Taxpayer
on the earlier of (i) the first day immediately following the expiration of the
six-month period measured from such U.S. Taxpayer’s separation from service, or
(ii) the date of the U.S. Taxpayer’s death, to the extent such delayed payment
is otherwise required in order to avoid a prohibited distribution under U.S.
Treasury Regulations issued under Code Section 409A.

Notwithstanding anything to the contrary in this Agreement and without limiting
this Section 4(b), the Grantor may adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, including
any amendments or actions that would result in a reduction to the benefit
payable under this Agreement, in each case, without the consent of Participant,
that the Grantor determines are reasonable, necessary or appropriate to comply
with Code Section 409A and the related U.S. Department of Treasury guidance. In
that light, the Grantor makes no representation or covenant to ensure that the
payments under this Agreement are exempt from or compliant with Code
Section 409A and shall have no liability to Participant or any other party if a
payment under this Agreement that is intended to be exempt from, or compliant
with, Code Section 409A of the Code is not so exempt or compliant or for any
action taken by the Grantor with respect thereto.

Consistent with Section 4.6 of the Plan, if any Restricted Units constitute an
item of deferred compensation under Code Section 409A and the Restricted Period
with respect to such Restricted Units lapses in connection with Section 10.1 of
the Plan, the Restricted Units shall be settled (i) within 60 days following the
date of a Change of Control that constitutes a “change in control event” (within
the meaning of Code Section 409A), or (ii) if earlier, the date(s) set forth in
Section 1(b) above.

5. DATA PRIVACY. PARTICIPANT HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE
COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF HIS OR HER
PERSONAL DATA AS DESCRIBED IN THIS AGREEMENT AND ANY OTHER AWARD MATERIALS BY
AND AMONG, AS APPLICABLE, THE EMPLOYER, THE GRANTOR AND ITS SUBSIDIARIES FOR THE
EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING HIS OR HER
PARTICIPATION IN THE PLAN.

PARTICIPANT UNDERSTANDS THAT THE GRANTOR AND THE EMPLOYER HOLD CERTAIN PERSONAL
INFORMATION ABOUT HIM OR HER, INCLUDING, BUT NOT LIMITED TO, HIS OR HER NAME,
HOME ADDRESS AND TELEPHONE NUMBER, WORK LOCATION AND PHONE NUMBER, DATE OF
BIRTH, SOCIAL INSURANCE OR OTHER IDENTIFICATION NUMBER, SALARY, HIRE DATE, JOB
TITLE, HOME COUNTRY, ANY SHARES OF STOCK HELD IN THE GRANTOR, DETAILS OF ALL
RESTRICTED UNITS OR ANY OTHER ENTITLEMENT TO SHARES OF STOCK AWARDED, CANCELLED,
EXERCISED, VESTED, UNVESTED OR OUTSTANDING IN PARTICIPANT’S FAVOR, FOR THE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN (“PERSONAL DATA”).

PARTICIPANT UNDERSTANDS THAT PERSONAL DATA MAY BE TRANSFERRED TO ANY THIRD
PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE
PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN PARTICIPANT’S COUNTRY OR
ELSEWHERE, AND THAT THE RECIPIENT’S COUNTRY (E.G., THE UNITED STATES) MAY HAVE
DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN PARTICIPANT’S COUNTRY.
PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY REQUEST A LIST WITH THE NAMES AND
ADDRESSES OF ANY POTENTIAL RECIPIENTS OF PERSONAL DATA BY CONTACTING HIS OR HER
LOCAL HUMAN RESOURCES REPRESENTATIVE. PARTICIPANT AUTHORIZES THE GRANTOR AND ANY
OTHER RECIPIENTS WHICH MAY ASSIST THE GRANTOR (PRESENTLY OR IN THE FUTURE) WITH
IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN TO RECEIVE, POSSESS, USE,
RETAIN AND TRANSFER PERSONAL DATA, IN ELECTRONIC OR OTHER FORM, FOR THE SOLE
PURPOSE OF



--------------------------------------------------------------------------------

IMPLEMENTING, ADMINISTERING AND MANAGING HIS OR HER PARTICIPATION IN THE PLAN,
INCLUDING ANY REQUISITE TRANSFER OF SUCH PERSONAL DATA AS MAY BE REQUIRED TO A
BROKER OR OTHER THIRD PARTY WITH WHOM PARTICIPANT MAY ELECT TO DEPOSIT ANY
SHARES OF COMMON STOCK ACQUIRED UPON VESTING OF THE RESTRICTED UNITS.
PARTICIPANT UNDERSTANDS THAT PERSONAL DATA WILL BE HELD ONLY AS LONG AS IS
NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE HIS OR HER PARTICIPATION IN THE
PLAN. PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY, AT ANY TIME, VIEW PERSONAL
DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND PROCESSING OF
PERSONAL DATA, REQUIRE ANY NECESSARY AMENDMENTS TO PERSONAL DATA OR REFUSE OR
WITHDRAW THE CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING IN WRITING
HIS OR HER LOCAL HUMAN RESOURCES REPRESENTATIVE. PARTICIPANT UNDERSTANDS,
HOWEVER, THAT REFUSING OR WITHDRAWING HIS OR HER CONSENT MAY AFFECT HIS OR HER
ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE CONSEQUENCES OF
THE PARTICIPANT’S REFUSAL TO CONSENT OR WITHDRAWAL OF CONSENT, PARTICIPANT
UNDERSTANDS THAT HE OR SHE MAY CONTACT HIS OR HER LOCAL HUMAN RESOURCES
REPRESENTATIVE.

6. Electronic Delivery and Participation. The Grantor may, in its sole
discretion, decide to deliver any documents related to the Award or future
awards made under the Plan by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Grantor or a third party designated by the Grantor.

7. Appendix. Notwithstanding any provisions in this Agreement, the Award and any
shares of Common Stock subject to the Award shall be subject to any special
terms and conditions for Participant’s country set forth in the Appendix.
Moreover, if Participant relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to
Participant, to the extent the Grantor determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.

8. Imposition of Other Requirements. The Grantor reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Award and
on any shares of Common Stock subject to the Award, to the extent the Grantor
determines it is necessary or advisable in order to comply with applicable law
or facilitate the administration of the Plan.

9. Triggering Conduct / Forfeiture of Award.

(a) As used in this Section 9, “Triggering Conduct” shall include the following:

 

•  

disclosing any confidential information, trade secrets or other business
sensitive information or material concerning the Grantor (which, for purposes of
this Section 10 only, shall include any and all Subsidiaries);

 

•  

directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor), any
person who was or is an employee, representative, officer or director of the
Grantor at any time within twelve months prior to Participant’s Retirement;

 

•  

any action by Participant and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Grantor and any of its customers, potential customers,
vendors and/or suppliers that were known to Participant;

 

•  

breaching any provision of any employment or severance agreement with the
Grantor;

 

•  

accepting employment with, or serving as a consultant or advisor or in any other
capacity to, an entity that is in competition with the business conducted by the
Grantor (a “Competitor”), including, but not limited to, employment or another
business relationship with any



--------------------------------------------------------------------------------

 

Competitor if Participant has been introduced to trade secrets, confidential
information or business sensitive information during Participant’s employment
with the Grantor and such information would aid the Competitor because the
threat of disclosure of such information is so great that, for purposes of this
Agreement, it must be assumed that such disclosure would occur.

(b) If Participant engages in Triggering Conduct during the twelve months period
following his or her Retirement, then:

 

•  

the Award (or any part thereof that has not vested) shall immediately and
automatically terminate and be forfeited; and

 

•  

Participant shall, within thirty (30) days following written notice from the
Grantor, pay the Grantor an amount equal to the gain realized or obtained by
Participant upon the vesting of the Restricted Units, measured at the date of
vesting or lapse (i.e., the market value of the shares of Common Stock
underlying the Restricted Units on the vesting date, less any Tax-Related Items
withheld from or paid by Participant in connection with the vesting of such
Restricted Units), with respect to any portion of the Award that has already
vested at any time within twelve months prior to the Triggering Conduct.
Participant may be released from Participant’s obligations under this Section 9
if and only if the Committee (or its duly appointed designee) determines, in
writing and in its sole discretion, that such action is in the best interests of
the Grantor. Nothing in this Section 9 constitutes a so-called “noncompete”
covenant. This Section 9 does, however, provide for the forfeiture or repayment
of the benefits granted by this Agreement under certain circumstances,
including, but not limited to, Participant’s acceptance of employment with a
Competitor. Participant agrees to provide the Grantor with at least 10 days
written notice prior to directly or indirectly accepting employment with or
serving as a consultant or advisor or in any other capacity to a Competitor, and
further agrees to inform any such new employer, before accepting employment, of
the terms of this Section 9 and Participant’s continuing obligations contained
herein. No provisions of this Agreement shall diminish, negate or otherwise
impact any separate noncompete or other agreement to which Participant may be a
party; provided, however, that to the extent that any provisions contained in
any other agreement are inconsistent in any manner with the restrictions and
covenants of Participant contained in this Agreement, the provisions of this
Agreement shall take precedence with respect to the Award and such other
inconsistent provisions shall be null and void with respect to the Award and any
benefits thereunder. Participant acknowledges and agrees that the restrictions
contained in this Agreement are being made for the benefit of the Grantor in
consideration of Participant’s receipt of the Award and for other good and
valuable consideration, the adequacy of which consideration is hereby expressly
confirmed. Participant further acknowledges that the receipt of the Award and
the execution of this Agreement are voluntary actions on the part of Participant
and that the Grantor is unwilling to provide the Award to Participant without
including the restrictions and covenants of Participant contained in this
Agreement. Further, the parties agree and acknowledge that the provisions
contained in this Section 9 are ancillary to, or part of, an otherwise
enforceable agreement at the time the agreement is made.

10. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

11. Choice of Law. All disputes arising under or growing out of the Award or the
provisions of this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, United States of America, as provided in
the Plan, without regard to such state’s conflict of laws rules.



--------------------------------------------------------------------------------

12. Requirements of Law. This Award is subject to, and limited by, all
applicable laws and regulations and to such approval by any governmental
agencies or national securities exchanges as may be required.

13. Acceptance. This Award is subject to acceptance, within ninety (90) days of
its receipt, by return to Grantor’s Chief Human Resources Officer of a signed
copy of this Agreement. Failure to accept the Award within ninety (90) days of
its receipt shall result in the cancellation of the Award.

IN WITNESS WHEREOF, the duly authorized officers of the Grantor named below have
hereunto subscribed as of the day and year first above written.

WABCO HOLDINGS INC.

 

Attest:          By:   

 

     

Jacques Esculier

     

Chairman and Chief Executive Officer

 

 

Alfred Farha Chief Legal Officer & Secretary

By signing this Agreement, Participant acknowledges that he or she accepts the
Award hereunder, is familiar with the terms and conditions of this Agreement and
the Plan, and agrees to be bound by said terms and conditions.

 

 

(Date)

 

(Participant’s Name and Signature)

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.